Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

             United States Court of Appeals
                           For the First Circuit
No. 02-1389

                               UNITED STATES,
                            Plaintiff, Appellee,

                                         v.

         ONE PARCEL OF LAND, PARCELA 22, BARRIO LLANOS COSTA,
                            CABO ROJO, P.R.,
                               Defendant.
                          ____________________

                            JORGE L. SUAREZ-MAYA,
                             Claimant, Appellant.
                             ____________________

     NAYDA FRANQUI; MUNICIPAL TAX COLLECTION CENTER (CRIM),
                           Claimants.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO
           [Hon. Robert J. Ward,* Senior U.S. District Judge]


                                  Before
                           Boudin, Chief Judge,
                     Campbell, Senior Circuit Judge,
                        and Lipez, Circuit Judge.


     Jorge L. Suarez-Maya on brief pro se.
     Miguel A. Fernandez, Assistant United States Attorney, Chief,
Civil Division, Jose Javier Santos Mimoso, Assistant United States
Attorney, H.S. Garcia, United States Attorney, on brief for
appellee.

                                 July 15, 2003



     *
         Of the Southern District of New York, sitting by designation.
     Per Curiam.   Having thoroughly reviewed the record and the

parties' briefs on appeal, we conclude that the district court did

not abuse its discretion in declining to dismiss the government's

forfeiture claim based on claimant's delayed transfer to Puerto

Rico for his first forfeiture trial.   See, e.g. Young v. Gordon,

330 F.3d 76, 81 (lst Cir. 2003)("dismissal should not be viewed

either as a sanction of first resort or as an automatic penalty for

every failure to abide by a court order.").     Apart from English

translations of the relevant deeds, claimant failed to adduce any

new evidence to support his claim to the property on retrial.

Under these circumstances, we cannot say that the district court

clearly erred in declining to credit fully claimant's testimony

regarding the source of the purchase money.       Accordingly, the

district court's forfeiture judgment is affirmed.   See Local Rule

27(c).